

 
 

--------------------------------------------------------------------------------

 



 
Exhibit 10.1
 


 


 


 
HARLEYSVILLE GROUP INC.
 
SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN
 


 


 
EFFECTIVE JANUARY 1, 2009
 
ADOPTED BY STOCKHOLDERS: APRIL 22, 2009
 


 

 
 

--------------------------------------------------------------------------------

 







HARLEYSVILLE GROUP INC.
SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN
EFFECTIVE JANUARY 1, 2009
TABLE OF CONTENTS
 
 
 
ARTICLE
I.
PURPOSE
 
1
 
ARTICLE
II.
DEFINITIONS
 
1
 
ARTICLE
III.
ADMINISTRATION
 
2
 
ARTICLE
IV.
EFFECTIVE DATE
 
3
 
ARTICLE
V.
PARTICIPATION
 
3
 
ARTICLE
VI.
MINIMUM INCENTIVE AWARD THRESHOLD
 
3
 
ARTICLE
VII.
MAXIMUM AWARDS
 
4
 
ARTICLE
VIII
COMMITTEE CERTIFICATION
 
5
 
ARTICLE
IX.
PAYMENT OF INCENTIVE AWARDS
 
5
 
ARTICLE
X.
DEFERRED PAYMENT ELECTION
 
5
 
ARTICLE
XI.
FORFEITURE OF INCENTIVE AWARDS
 
5
 
ARTICLE
XII.
AMENDMENT, SUSPENSION OR TERMINATION
 
6
 
ARTICLE
XIII.
GOVERNING LAW
 
6
 
ARTICLE
XIV.
COSTS OF THE PLAN
 
6
 
ARTICLE
XV.
NON-ASSIGNABLE
 
6
 
ARTICLE
XVI
NO EMPLOYMENT CONTRACT
 
7
         



 


 
 
 


 

 
i 

--------------------------------------------------------------------------------

 



 


HARLEYSVILLE GROUP INC.
SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN
EFFECTIVE JANUARY 1, 2009
 
 
 
ARTICLE  I.        PURPOSE
 
This Senior Executive Incentive Compensation Plan (hereinafter referred to as
the "Plan") is intended to increase the profitability of Harleysville Group Inc.
("HGI"), Harleysville Mutual Insurance Company (“HMIC”) and their respective
subsidiaries by providing competitive incentive award opportunities for senior
management based on achievement of business-related objectives.  It is the
purpose of this Plan to motivate senior management to the attainment of
demanding goals by providing recognition and rewards in the form of incentive
payments which shall be paid in cash; provided that payment of an incentive
award may be deferred at the election of each Participant as set forth in this
Plan.  The Plan has the further objectives of attracting and retaining senior
management personnel of superior caliber and of affording them a means of
participating in the overall success of the business.
 
ARTICLE  II.        DEFINITIONS
 
For the purposes of this Plan, the following terms shall have the meanings set
forth below:
 
(A)  
“Base Salary” - A Participant’s base salary payable by one of the Companies, as
in effect at the beginning of an Incentive Award Year; provided, that if, within
the first 90 days of an Incentive Award Year, the Committee, or, with respect to
CEO base salary, the independent members of the Board of Directors, determines a
Participant’s base salary for that year retroactive to the beginning of such
Incentive Award Year, that different base salary shall be used.

 
(B)  
"Board of Directors" - The Board of Directors of HGI.

 
(C)  
“CEO” - The chief executive officer of HGI.

 
(D)  
“Code” - The Internal Revenue Code of 1986, as amended.

 
(E)  
"Committee" - The Compensation and Personnel Development Committee of the Board
of Directors, which Committee members shall meet the requirements of section
162(m) of the Code.

 
(F)  
“Companies” - HGI, HMIC and their respective subsidiaries.  Any of them may be
individually referred to as a “Company” in this Plan.

 
(G)  
“EIP” – The Harleysville Group Inc. Amended and Restated Equity Incentive Plan
or its successor.

 
(H)  
"Incentive Award Year" - A calendar year for which incentive awards may be paid.

 
(I)  
"Maximum Award" - The maximum incentive award amount for each Participant which
may be paid only if the minimum incentive award threshold, as described in
Article VI of this Plan, for such Incentive Award Year is satisfied.

 

1
 
 

--------------------------------------------------------------------------------

 



 


 
(J)  
"Participant" - An officer of one of the Companies who is designated as a
participant by the Committee.

 
(K)  
“Return on Equity (ROE)” - The operating return on the average common
stockholders equity of HGI.  To determine the average equity, the common equity
at the beginning of the year and end of the year will be averaged.  Operating
return is based on net income (after taxes) but excluding realized investment
gains or losses, after taxes.  ROE will be calculated without the stockholders’
equity impact of SFAS Nos.  115.

 
ARTICLE III.        ADMINISTRATION
 
(A)  
The responsibility for the implementation and administration of this Plan is
delegated to the Committee.  In addition to its duties as elsewhere set forth in
this Plan, the Committee's functions shall include the following:

 
(1)  
interpretation of the Plan and establishment of the rules and regulations
governing Plan administration,

 
(2)  
determination of who is a Participant,

 
(3)  
selection of appropriate incentive award criteria (from among those criteria
specified in Article VI(B)) and thresholds, and

 
(4)  
determination of the incentive awards under this Plan; provided that the
Committee shall only have authority to reduce Maximum Awards from the maximums
set forth in Article VII.

 
In reaching its decisions, the Committee shall consider recommendations made by
the CEO.  The Committee may, in discharging its responsibilities under the Plan,
delegate such administrative duties to officers or other employees of one of the
Companies as it deems appropriate, other than such duties as relate to
compliance with section 162(m) of the Code.  The Committee may also utilize the
services of an independent compensation consultant or, to the extent necessary,
the services of the Company’s independent auditing firm, to the extent necessary
to provide information to be used by the Committee in its administration of this
Plan and determination of incentive awards under this Plan.  No Committee Member
shall be eligible for an incentive award under this Plan.
 
(B)  
Any decision or action made or taken by the Committee, arising out of or in
connection with the construction, administration, interpretation and effect of
the Plan and of its rules and regulations, shall be conclusive and binding upon
all Participants and any person claiming through or under any Participant.

 
(C)  
This Plan is intended to satisfy the applicable requirements of section 162(m)
of the Code and the regulations thereunder so that the applicable Company’s tax
deduction for incentive awards granted to “covered employees” (as defined in
section 162(m)) is not disallowed in whole or in part by the operation of
section 162(m).  The Committee shall interpret the terms of this Plan and any
incentive award granted hereunder so as not to frustrate such intent.

 

 
2 

--------------------------------------------------------------------------------

 



 
ARTICLE  IV.        EFFECTIVE DATE
 
This Plan shall be effective for all Incentive Award Years beginning on or after
January 1, 2009, subject to receipt of approval from the HGI stockholders, and
will be submitted for such approval at the 2009 Annual Meeting of
Stockholders.  Any incentive awards made for the Incentive Award Years beginning
on or after January 1, 2009 shall be conditioned upon receipt of such
stockholder approval.
 
ARTICLE  V.        PARTICIPATION
 
(A)  
No later than ninety (90) days after the beginning of each Incentive Award Year,
the Committee shall designate the officers of Companies who shall participate in
the Plan, retroactive back to January 1 for such Incentive Award Year.  If an
officer otherwise becomes a Participant during an Incentive Award Year, he or
she shall be eligible to participate on the same basis as other similarly
situated officers; provided that he or she will be entitled to receive no more
than that portion of his or her Maximum Award that he or she otherwise would
have received under the Plan for the full Incentive Award Year which the number
of complete calendar months of his or her participation in the Plan during such
Incentive Award Year bears to twelve (12).  If prior to end of any Incentive
Award Year, a Participant’s employment shall have been terminated for a reason
other than retirement (as defined in the EIP), change in control (as defined in
EIP), death or disability, such Participant shall not be entitled to any
incentive award for that Incentive Award Year.  In addition, if prior to the end
of an Incentive Award Year, an officer’s employment is not terminated, but such
Participant’s eligibility is terminated because of change of duties or position,
such officer shall not be entitled to any incentive award for that Incentive
Award Year.

 
(B)  
If, prior to the end of an Incentive Award Year, a Participant's employment with
all Companies ceases because of disability (as defined in HGI’s long-term
disability insurance plan), retirement (as defined in the EIP), change in
control (as defined in the EIP) or death, he or she shall be entitled to receive
an incentive award not in excess of that proportion of his or her Maximum Award
that he or she otherwise would have received under the Plan for the full
Incentive Award Year which the number of complete calendar months of his or her
participation in the Plan during such Incentive Award Year bears to twelve (12);
provided, that such Maximum Award shall be subject to reduction by the Committee
in the exercise of its negative discretion prior to such pro-ration.

 
                                                  ARTICLE  VI.        MINIMUM
INCENTIVE AWARD THRESHOLD
 
(A)  
Except as provided in Article VI (B), below, the minimum incentive award
threshold required for incentive awards to be paid under this Plan with respect
to an Incentive Award Year shall be at least a five percent (5%) return on
equity for HGI.  If such minimum threshold performance has not been attained by
HGI for an Incentive Award Year, then no incentive award shall be paid under
this Plan for such Incentive Award Year.

 
(B)  
In lieu of the 5% return on equity minimum incentive award threshold described
in Article VI (A), above, the Committee may, no later than ninety (90) days
after the beginning of the Incentive Award Year (or, if earlier, no later than
the date by which twenty five percent (25%) of the Incentive Award Year has
elapsed), establish the minimum incentive award threshold from among the
following performance criteria (which may be determined for these purposes
either by reference to the Companies as

 

 
3 

--------------------------------------------------------------------------------

 

 
a whole or by reference to any one or more of the Companies, operating divisions
or other operating units), or relative to achievement of similar performance
measures at identified peer companies: combined ratio (the ratio which is the
sum of: (1) the ratio of losses, loss adjustment expenses, and policy holder
dividends to net earned premiums, plus (2) the ratio of underwriting expenses to
net written premium, with the resulting fraction expressed as a percentage), net
premium growth, change in surplus, total shareholder return, stock price, market
share, gross sales, gross revenues, net revenues, pretax income, operating
income, cash flows, cash flows from operations, earnings per share, diluted or
basic, return on equity (at a different percentage), return on invested capital
or assets, cost reductions and savings, return on revenues or productivity,
operating margin or profit margin, working capital, cost of capital, capital
expenditures, completion of acquisitions, business expansion, product
diversification, or any variation or combination of the preceding business
criteria.  In addition, the Committee may utilize as an additional performance
measure (to the extent consistent with provisions of section 162(m) of the Code
that provide the rules pursuant to which compensation that is paid to executives
on the basis of performance is exempt from the limitations on deductibility) the
attainment by a Participant of one or more personal objectives and/or goals that
the Committee deems appropriate, including, but not limited to, implementation
of Company policies, negotiation of significant corporate transactions,
development of long- term business goals or strategic plans for the Company,
customer satisfaction, agent satisfaction, or the exercise of specific areas of
managerial responsibility; provided, however, that the measurement of the
Company’s or a Participant’s achievement of any of such goals must be
objectively determinable and shall be determined, to the extent applicable,
according to generally accepted accounting principles; and provided further that
the outcome of such threshold is substantially uncertain at the time the
Committee actually establishes such threshold for the Incentive Award Year.  To
the extent consistent with Section 162(m) of the Code, the Committee may
determine that certain adjustments apply, in whole or in part, in such manner as
determined by the Committee, to exclude the effect of any of the following
events that occur during an Incentive Award Year: the impairment of tangible or
intangible assets; litigation or claim judgments or settlements; the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results; accruals for reorganization and restructuring
programs, including, but not limited to, reductions in force and early
retirement incentives; currency fluctuations; and any extraordinary, unusual,
infrequent or non-recurring items described in management’s discussion and
analysis of financial condition and results of operations or the financial
statements and notes thereto appearing in HGI’s annual report to shareholders
for the applicable year.

 
ARTICLE  VII.        MAXIMUM AWARDS
 
Each Participant shall have a Maximum Award of 200% of his or her base
salary.  Notwithstanding the foregoing, no Maximum Award shall exceed
$1,500,000.  As long as the minimum incentive award threshold is achieved, the
Committee has the authority to make a Maximum Award to each Participant,
however, the Committee reserves the right to exercise negative discretion to pay
any Participant less than the Maximum Award.  In exercising such negative
discretion, the Committee may take into account achievement of a Company,
business unit and/or individual long-term and/or short-term goals.
 

 
4 

--------------------------------------------------------------------------------

 



 
ARTICLE  VIII.        COMMITTEE CERTIFICATION
 
Prior to payment of any incentive awards for an Incentive Award Year, the
Committee shall evaluate whether the minimum incentive award threshold was
attained, as described in Article VI of this Plan for such Incentive Award Year
and certify, in writing (which may be reflected in the minutes of the Committee
meeting), whether such minimum incentive award threshold was attained, thereby
entitling Participants to a payout.
 
ARTICLE  IX.        PAYMENT OF INCENTIVE AWARDS
 
The amount of each Participant's incentive award shall be calculated following
the close of each Incentive Award Year.  Except as provided in Article X, all
incentive award payments shall be made in cash, less required statutory
withholding amounts, as soon as practicable after the Incentive Award Year, but
no later than the March 15th following the end of each Incentive Award
Year.  Payments may be made in two or more installments, but in no event shall
an installment be payable later than March 15th following the end of the
Incentive Award Year to which it relates.  The incentive award payments shall
not constitute earnings for purposes of determining benefits under any life
insurance, salary continuation or other employee benefit plan of any of the
Companies, except as may be provided in each such plan.
 
ARTICLE  X.        DEFERRED PAYMENT ELECTION
 
In lieu of the payment provisions set forth in Article IX, a Participant may
elect to defer receipt of his or her incentive award pursuant to, and in
accordance with, the terms of the Harleysville Group Inc. Non-Qualified Deferred
Compensation Plan or its successor.
 
ARTICLE  XI.        FORFEITURE OF INCENTIVE AWARDS
 
(A)  
With respect to any deferred amounts or amounts not yet paid, if a Participant
at any time engages in any activity that the Committee determines, in its
discretion, was or is harmful to the interests of one of the Companies, the
Committee may determine whether or not, and if so, the extent to which any
deferred amount of the Participant or any amount not yet paid shall be
forfeited.  This provision shall apply to:

 
(1)  
activities that may occur prior to termination of service but did not result in
termination of service, but which become known to the Committee after
termination of service;

 
(2)  
activities that occur prior to and resulted in termination of service; or

 
(3)  
activities that occur following termination of service and prior to or during
the period when the Participant would otherwise be entitled to receive payment
of the deferred amounts or amounts not yet paid, credited to his account.

 
The Committee shall have the authority, in its discretion, to determine what
kinds of activities shall be deemed harmful to the interests of the Companies
for the purposes of this Plan.  A determination by the Committee under this
Article, including its determination as to the time at which harmful activities
commenced, shall be conclusive; provided, however, that in each case where a
substantial forfeiture is determined by the Committee under this Article, the
Committee's action shall be reported to the Board of Directors for its
concurrence.
 

 
5 

--------------------------------------------------------------------------------

 



 
(B)  
All deferred amounts credited to a Participant's account in the Non-Qualified
Deferred Compensation Plan shall be contingent and to the extent any such amount
shall not have actually been paid to a Participant, it shall not be so paid and
shall be forfeited in the following circumstances (unless the Committee, in its
discretion, otherwise determines in view of extenuating circumstances in a
particular case):

 
(1)  
if a Participant's employment is terminated by a Company for willful misconduct;
or

 
(2)  
if, after termination of employment for any reason, a Participant shall engage
in activities which are harmful to the interests of a Company.

 
(C)  
All account balances that are forfeited under this Article shall be cancelled
and removed from the applicable Company’s books and records and none of the
Companies shall have further liability in connection therewith.

 
ARTICLE  XII.        AMENDMENT, SUSPENSION OR TERMINATION
 
While it is the present intention of HGI and the Companies to grant incentive
awards annually, HGI by action of the Committee or the Board of Directors,
reserves the right to amend or modify this Plan from time to time or to repeal
the Plan entirely, or to direct a discontinuance of granted incentive awards
either temporarily or permanently; provided, however, that HGI shall seek
stockholder approval for any amendment or modification for which stockholder
approval is required under section 162(m) of the Code; and provided, further,
however, that no modification or termination of this Plan shall operate to
annul, without the consent of a Participant, an incentive award already granted
hereunder, regardless of whether such incentive award will be deferred in
accordance with Article X.
 
ARTICLE  XIII.        GOVERNING LAW
 
The place of administration of this Plan shall be conclusively deemed to be
within the Commonwealth of Pennsylvania and the validity, construction,
interpretation, administration and effect of this Plan, and any of its rules and
regulations, and the rights of any and all persons having or claiming to have an
interest therein or thereunder, shall be governed by, and determined exclusively
and solely in accordance with the laws of the Commonwealth of Pennsylvania.
 
ARTICLE  XIV.        COSTS OF THE PLAN
 
The expenses incurred in administering this Plan, including any Committee fees,
any charges by HGI’s independent auditors, the costs of any compensation
consultant retained by the Committee, or any other costs, shall be borne by the
applicable Company and shall not be charged against the individual award
payments.
 
ARTICLE  XV.        NON-ASSIGNABLE
 
Participants are authorized to transfer the right to receive payment of an
incentive award under this Plan by will or through the laws of descent and
distribution.  Otherwise, a Participant's or beneficiary's rights and interests
under this Plan may not be assigned, transferred, pledged, or hypothecated and
are not subject to attachment, garnishment, execution or any other creditor's
processes.  HGI, within the limits of applicable law, shall be
 

 
 6

--------------------------------------------------------------------------------

 



 
entitled to ignore any attempted assignment or alienation or any creditor's
process and shall be entitled to pay any amount due directly to the Participant
or beneficiary.
 
ARTICLE   XVI.        NO EMPLOYMENT CONTRACT
 
Neither the establishment of this Plan nor any action taken hereunder shall be
construed as giving any Participant any right to be retained in the employ of
any Company, and all Participants shall remain subject to discharge to the same
extent as if the Plan had never been adopted.
 
 
TO RECORD THE APPROVAL OF THIS PLAN, HGI HAS CAUSED ITS AUTHORIZED OFFICERS TO
AFFIX THE CORPORATE NAME AND SEAL HERETO THIS 22nd DAY OF April, 2009.
 
 






     HARLEYSVILLE GROUP INC.            
 
 BY:  
/s/  Michael L. Browne
   
President and
   
Chief Executive Officer




 



ATTEST:                
/s/  Robert A. Kauffman
 
 
 Senior Vice President,   
 
 Secretary,  General Counsel and      Chief Compliance Officer  
 



 



 
 7

--------------------------------------------------------------------------------

 
